Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 17, 18, 24, 25, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Pub No. 2020/0092905 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1).


1. Vos teaches a method for wireless communication at a user equipment (UE), comprising: determining that a base station supports preconfigured uplink resources (PUR) for uplink data transmissions from the UE using PUR without performing a random access procedure; transmitting a PUR request message to the base station based at least in part on the determining that the base station supports PUR [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowedgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process], wherein the PUR request message requests resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station of the one or more subsequent uplink transmissions using PUR is requested [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowedgement]; par 0043, the base station (e.g. eNB, gNB or other base station or network node configuration) can assign a new ‘preconfigured- RNTI (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmitting the uplink transmissions to the base station using the PUR allocated to the UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
 	Vos fail to show wherein the PUR configuration is based at least in part on the PUR request message.
 	In an analogous art Wang show wherein the PUR configuration is based at least in part on the PUR request message [par 0009, 0022,The processor is electrically connected to the transceiver, and is configured to execute the following operations: performing an RA procedure with a UE via the transceiver; receiving a preconfigured uplink resource request message from the UE via the transceiver; generating a configuration message according to the preconfigured uplink resource request message, the configuration message indicating a preconfigured uplink resource. When the RA procedure is the RRC connection establishment procedure or the RRC connection resume procedure, the UE 1 transmits a preconfigured uplink resource request message 106 to the BS 2 in the RRC connection mode]
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


2. Vos and Wang discloses the method of claim 1, Vos fail to show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions
 	In an analogous Wang show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions [par 0032, To be more specific, when the UE 1 transmits the uplink message on the preconfigured uplink resource, the uplink message may carry the release assistance information to inform the BS 2 about whether there exists a corresponding downlink message (e.g., a higher layer acknowledgement message) related to the uplink message which is transmitted by the UE 1. If the BS 2 learns that no corresponding downlink message exists by the release assistance information, then the BS 2 will respond the UE 1 immediately after the uplink message is received successfully without waiting for a response from the core network (e.g., the mobility management entity (MME))].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


3. Vos and Wang conveys the method of claim 2, wherein the layer two or layer three acknowledgment from the base station is provided via one or more of a medium access control (MAC) control element (MAC-CE), a radio link control (RLC) status report, a packet data convergence protocol (PDCP) status report, a radio resource control (RRC) message, or any combinations thereof [Vos, par 0007, 0075, For example, many user applications sending UL data packets usually expect a DL application acknowedgement (ACK). Also, depending on the radio link control (RLC) mode, a DL RLC acknowedgement may be needed after UL data receipt|.


15. Vos and Wang disclose the method of claim 1, wherein the uplink data transmissions from the UE are transmitted using a radio resource control (RRC) PUR message [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode].

17, Vos and Wang defines a method for wireless communication at a base station, comprising: identifying a set of preconfigured uplink resources (PUR) for uplink transmissions from a user equipment (UE) to the base station without performing a random access procedure: transmitting an indication of the set of PUR to one or more UEs [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowedgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process]; receiving a PUR request message from a first UE[par 0043, the base station (e.g. eNB, gNB or other base station or network node configuration) can assign anew ‘preconfigured-RNTI’ (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; wherein the PUR request message requests resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station of the one or more subsequent uplink transmissions using PUR is par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; determining a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink transmissions using PUR; and transmitting the PUR configuration to the first UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB]

18. Vos and Wang creates the method of claim 17, wherein the determining the PUR configuration further comprises: determining whether the PUR request message Is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request the layer one HARQ acknowledgment of PUR transmissions [par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/QNB 602 sends the ACK message (contained in DC!) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].

24. Vos and Wang creates an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor [par 0027, The network node includes a network interface for receiving and transmitting data, a processor and a non-transient memory for storing instructions. The instructions when executed by the processor cause the network node to transmit a downlink control information (DCI) to a UE]; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine that a base station supports preconfigured uplink resources (PUR) for uplink data transmissions from the UE using PUR without performing a random access procedure: transmit a PUR request message to the base station based at least in part on the determining that the base station supports PUR [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowledgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process], wherein the PUR request message requests resources for one or more subsequent uplink data transmissions using PUR and indicates whether a radio resource control message for layer one hybrid automatic repeat request (HARQ) acknowledgment of reception at the base station of the one or more subsequent uplink data transmissions using PUR is requested [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre- configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; receive a PUR configuration from the base station that identifies PUR allocated to the UE for the uplink data transmissions using PUR[par 0043, the base station (e.g. eNB, gNB or other base station or network node configuration) can assign a new ‘preconfigured-RNTI (PC- RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmit the uplink data transmissions to the base station using the PUR allocated to the UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
Vos fail to show wherein the PUR configuration is based at least in part on the PUR request message.
 	In an analogous art Wang show wherein the PUR configuration is based at least in part on the PUR request message [par 0009, 0022,The processor is electrically connected to the transceiver, and is configured to execute the following operations: performing an RA procedure with a UE via the transceiver; receiving a preconfigured uplink resource request message from the UE via the transceiver; generating a configuration message according to the preconfigured uplink resource request message, the configuration message indicating a preconfigured uplink resource. When the RA procedure is the RRC connection establishment procedure or the RRC connection resume procedure, the UE 1 transmits a preconfigured uplink resource request message 106 to the BS 2 in the RRC connection mode]
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


25. Vos and Wang disclose the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: format the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a or to request the layer one HARQ acknowledgment of PUR transmissions [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].

28. Vos demonstrates an apparatus for wireless communication at a base station, comprising: a processor, memory in electronic communication with the processor [par 0027, The network node includes a network interface for receiving and transmitting data, a processor and a non-transient memory for storing instructions. The instructions when executed by the processor cause the network node to transmit a downlink control information (DCI) to a UE]; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a set of preconfigured uplink resources (PUR) for uplink data transmissions from a user equipment (UE) to the base station without performing a random access procedure: transmit an indication of the set of PUR to one or more UEs[par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowledgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process]; receive a PUR request message from a first UE, wherein the PUR request message requests resources for one or more subsequent uplink data transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station of the one or more subsequent uplink data transmissions using PUR is requested[par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; determine a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink data transmissions using PUR [par 0043, the base station (e.g. eNB, 9NB or other base station or network node configuration) can assign a new ‘preconfigured-RNTI (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmit the PUR configuration to the first UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
 	Vos fail to show wherein the PUR configuration is based at least in part on the PUR request message.
 	In an analogous art Wang show wherein the PUR configuration is based at least in part on the PUR request message [par 0009, 0022,The processor is electrically connected to the transceiver, and is configured to execute the following operations: performing an RA procedure with a UE via the transceiver; receiving a preconfigured uplink resource request message from the UE via the transceiver; generating a configuration message according to the preconfigured uplink resource request message, the configuration message indicating a preconfigured uplink resource. When the RA procedure is the RRC connection establishment procedure or the RRC connection resume procedure, the UE 1 transmits a preconfigured uplink resource request message 106 to the BS 2 in the RRC connection mode]
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


29. Vos and Wang provide the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: determine whether the PUR request message is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request the layer one HARQ acknowledgment of PUR transmissions [par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with a new C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/QNB 602 for acknowledgement of receipt of the message].


[Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].


5.  	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) further view of Krishnamurthy et al. (U.S. Pub No. 2013/0301434 Al).

5. Vos and Wang creates the method of claim 4, further comprising: Vos and Wang fail to show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to receiving the acknowledgment from the base station.
 	In an analogous art Krishnamurthy show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to par 0061, Therefore, UE can indicate that an RLF has occurred (or near occurrence) to the eNB. The UE can suspend UL until T310 expires and then attempt RRC connection reestablishment if the EPDCCH is not configured before the timer expires. Alternatively, the UE can continue transmission on the UL until 1310 timer expires and stop UL transmission if EPDCCH is not re-configured and the timer expires. The ACK/NACK PUCCH resources available to the UE to transmit uplink signals can be configured via higher layer signaling. Thus, if such resources are available, the UE may use those resources for sending an indication to the eNB that an RLF has occurred}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Vos, Wang and Krishnamurty because a method for determining radio link quality, involves receiving at least two reference signals.

6. 	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Earnshaw et al. (U.S. Pub No. 2013/0235768 Al).

6. Vos and Wang disclose the method of claim 4, further comprising: receiving the acknowledgment from the base station [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement];
 	Vos and Wang fail to show discontinuing the retransmission timer. In an analogous art Earnshaw show and discontinuing the retransmission timer [par 0035, if the new MAC PDU does include BSR information up to and including the last event that triggered a BSR or includes all pending data available for transmission, the MAC layer at the UE may cancel all pending SRs and stop the SR prohibit timer at step 616].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Vos, Wang, and Earnshaw because latency may be avoided when opportunities for SR transmissions occur at a later instance because the UE need not wait until the SR prohibit timer expires before transmitting the pending SR.

7. 	Claims 7-10, 13, 19-22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of  Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Lee et al. (U.S. Pub No. 2018/0198572 Al).

7. Vos and Wang demonstrate the method of claim 1, Vos and Wang fail to show wherein the determining that the base station supports PUR for uplink transmissions comprises receiving a system information block (SIB) from the base station that indicates PUR support.
 	In an analogous art Lee show wherein the determining that the base station supports PUR for uplink transmissions comprises receiving a system information block Lee par 0133, For example, a combination of the DL resources and the UL resources maybe indicated by a System Information Block type 2 (SIB2)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system


8. Vos, Wang, and Lee disclose the method of claim 7, wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowedgement of receipt of the message].

9. Vos, Wang, and Lee disclose the method of claim 8, Vos fail to show wherein the PUR configuration provides an explicit indication of an AM PUR allocation ora UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR 
 	In an analogous art Lee show wherein the PUR configuration provides an explicit indication of an AM PUR allocation or a UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR allocation to the UE, and wherein the implicit indication is based at least in part on one or more of a requested mode in the PUR request message, a default mode of operation, an indicated capability of the base station, or any combinations thereof [Lee par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme], 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system

10. Vos and Wang describe the method of claim 1, Vos and Wang fail to show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request, and wherein the implicit 
 	 In an analogous art Lee show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments[Lee, par 0126, a PUCCH resource index for ACK/NACK transmission is a signaling value received from a higher layer], wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request [par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme}, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request, and wherein the implicit request is based at least in part on a default mode of operation or an indicated capability of the base station |par 0121, In the 3GPP LTE system, the UE receives a data unit (e.g., PDSCH) from the BS and transmits ACK/NACK to the data unit to the BS through implicit PUCCH resources decided by PDCCH resources carrying scheduling information for the data unit].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.


 	In an analogous art Lee show wherein the transmitting the PUR request message to the base station is performed via uplink resources provided to the UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an
early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel state information maybe transmitted using PUCCH format 2/2a/2b, when the ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.

19. Vos, Wang, and Lee provide the method of claim 18, Vos and Wang fail to show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC 
 	In an analogous art Lee show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station [Lee, par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE maybe allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RAC signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.

20. Vos and Wang conveys the method of claim 17, Vos and Wang fail to show wherein the indication of the set of PUR is provided in a system information block (SIB.
Lee par 0133, For example, a combination of the DL resources and the UL resources maybe indicated by a System Information Block type 2 (SIB2)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system


21. Vos and Lee defines the method of claim 20, wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof [Vos, par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/QNB 602 for acknowedgement of receipt of the message].

22. Vos and Wang discloses the method of claim 17, Vos and Wang fail to show wherein the PUR request message is received from the first UE via uplink resources 
 	In an analogous art Lee show wherein the PUR request message is received from the first UE via uplink resources provided to the first UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel state information maybe transmitted using PUCCH format 2/2a/2b, when the ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.


26. Vos provide the apparatus of claim 24, Vos fail to show wherein the instructions are further executable by the processor to cause the apparatus to: initiate a retransmission timer responsive to transmitting a first uplink transmission to the base station; and monitor, during a time period associated with the retransmission timer, for an acknowledgment from the base station that indicates the first uplink transmission was received at the base station
par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE may be allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RRC signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system

8.  	Claims 11, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Huang et al. (U.S. Pub No. 2018/076340 Al).


 	In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Wang, and Haung because this would provide performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality.
 	Vos show the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested [par 0013, most solutions or proposals have been concentrating on applications that only send uplink data packets without any application layer acknowledgments or just require the full access procedure to enter the connected mode] 


23.Vos and Wang conveys the method of claim 17, Vos and Wang fail to show wherein the first UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization, and the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested.
 	In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Wang, and Haung because this would provide performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality.
 	Vos disclose the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested [par 0013, most solutions or proposals have been concentrating on applications that only send uplink data packets 

9.  	Claims 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)in further view of Johansson et al. (U.S. Pub No. 2013/0084869 Al).

12. Vos and Wang defines the method of claim 1, Vos and Wang fail to show further comprising: identifying data traffic at the UE to be transmitted using the PUR; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic.
 	In an analogous art Johansson show further comprising: identifying data traffic at the UE to be transmitted using the PUR [par 0013, From the network perspective, upon receiving and evaluating information contained in the traffic indicator, the network triggers a QoS modification procedure by applying one or more QoS modification algorithms]; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic [par 0053, 0061, Such functions including detecting traffic-related information, such as identifying the special UE or detecting background traffic; modifying QoS algorithms, Upon receiving the traffic information, at point 515, eNB-1 502 uses the information to optimize Uu efficiency of UE 501, such as changing scheduling priority for UE 501. eNB-1 502 may determine to apply a different or relaxed QoS requirement upon detecting or determining one or more of the traffic indictors, such as a traffic history is evaluated to be background traffic or sparse traffic, a low power consumption is preferred].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Wang, and Johansson because this provides a method for a user equipment (UE) to indicate traffic-related information to a network.

10.  	Claims 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Griot et al. (U.S. Pub No. 2016/0374048 Al).


14. Vos and Wang discloses the method of claim 1, Vos and Wang fail to show wherein the UE is in an idle mode prior to transmitting the uplink data transmissions using PUR and returns to the idle mode upon completion of the uplink data transmissions.
 	In an analogous art Ginot show wherein the UE is in an idle mode prior to transmitting the uplink data transmissions using PUR and returns to the idle mode upon completion of the uplink data transmissions [abstract, The UE may be in idle mode prior to the small data transmission, and in some examples may return to idle mode following the transmission of the small data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Wang, and Griot because this provides improved systems, methods, and/or apparatuses for transmission of small data packets .

11.  	Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Montojo et al. (U.S. Pub No. 2012/01138328 Al).

16. Vos and Wang provides the method of claim 1, wherein: the UE has a prior PUR allocation prior to the transmitting the PUR request message, and the PUR request message requests a reconfiguration of the prior PUR allocation [par 0045, the UE that will receive DL data packets would indicate that it is expecting DL data packets after UL data transmission is completed. It would be readily understood that the opposite is possible, wherein the UE can indicate that it is not expecting DL data packets after UL data transmission is completed. For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode]
 	Vos and Wang fail to show the PUR configuration indicates the PUR request is rejected by the base station; and the UE, responsive to the rejected PUR request, performs one of releasing an existing PUR allocation, maintaining the prior PUR allocation, or requesting other uplink resources from the base station.
 	In an analogous art Montojo show the PUR configuration indicates the PUR request is rejected by the base station; and the UE, responsive to the rejected PUR par 0101,
A module 1066 may determine which type(s) of control information to receive on the PUCCH and/or PUSCH in the subframe. A module 1054 may obtain ACK/NACK from the PUCCH or PUSCH (as indicated by module 1066), perform unbundling if necessary, and provide indications to terminate or continue transmission of each packet. A module 1060 may process CSI from the PUCCH or PUSCH (as also indicated by module 1066). Module 1060 may determine the number of packets to send, determine a precoding matrix or vector to use for data transmission to UE 120x, and select a modulation and coding scheme (MCS) for each packet to transmit to UE 120x based on the CSI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Wang, and Montojo because a base station may determine the current configuration for concurrent transmission of the control channel and the shared channel by the UE.


Response to Arguments

Nowhere in the cited passages does Vos teach or suggest the UE “transmitting a PUR request message [and] receiving a PUR configuration... based at least in part on the PUR request message.” Likewise, Vos has not been shown to teach or suggest “receiving a PUR configuration from the base station that identifies PUR allocated to the UE for the uplink transmissions using PUR, wherein the 

The applicant argument are moot in view of newly rejected claims Wang shows the UE requesting a preconfigured uplink resource request message to the BS, and BS is shown transmitting the configuration message indicating a preconfigured uplink resource to the UE in paragraphs 0009, 0010.


Vos also does not disclose all the features of dependent claims 2, 18, 25, and 29. For example, Vos does not disclose “formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions,” as recited in dependent claim 2.

The examiner respectfully disagrees in analogous art Wang shows BS 2 about whether there exists a corresponding downlink message (e.g., a higher layer acknowledgement message) related to the uplink message which is transmitted by the UE 1, in paragraph 0032.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468